Case 1:98-cr-00183-WS-C Document 282 Filed 08/19/20 Page 1 of 2                 PageID #: 489



                                 IN THE
                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                  )
  Plaintiff,                              )                           98cr183
                                          )
       v.                                 )
                                          )               Judge William H. Steele
PERRY MALONE                              )
   Defendant.                             )

                                 NOTICE OF APPEAL

       Notice is hereby given that the Defendant in the above named case, PERRY

MALONE, by TDC Law Office and his attorney, MIANGEL CODY, hereby appeals to the

United States Court of Appeals for the Eleventh Circuit from the district court’s Order

denying Mr. Malone’s Motion for Relief Pursuant to the First Step Act (Doc. No. 265). The

Order to which appeal is taken is docketed as Doc. No. 281 and was entered on the docket

on August 13, 2020.

       Dated this 19th day of August, 2020.

                                                  Respectfully submitted,


                                                         s/
                                                         ______________________
                                                         MiAngel C. Cody
                                                         Counsel for Perry Malone
                                                         TDC Law Office
                                                         1325 S. Wabash Ave., Ste 305
                                                         Chicago, Illinois 60605
                                                         Telephone: (312) 621-8333
                                                         Fax: (312) 858-8334
Case 1:98-cr-00183-WS-C Document 282 Filed 08/19/20 Page 2 of 2                   PageID #: 490




                                   IN THE
                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
  Plaintiff,                                )                           98cr183
                                            )
       v.                                   )
                                            )                   Judge William H. Steele
PERRY MALONE                                )
   Defendant.                               )


                              DOCKETING STATEMENT

       This is an appeal from a final decision of the United States District Court for the

Southern District of Alabama. The prosecution of Perry Malone was brought pursuant to

Title 21, United States Code, Sections 841(a)(1), 846. The district court had jurisdiction

pursuant to 18 U.S.C. § 3231. The Court of Appeals for the Eleventh Circuit has jurisdiction

pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). The Order to which this appeal is

taken was docketed on August 13, 2020. Mr. Malone filed his timely Notice of Appeal on

August 19, 2020.

        Respectfully submitted,


                                                           s/
                                                           ______________________
                                                           MiAngel C. Cody
                                                           Counsel for Perry Malone
                                                           TDC Law Office
                                                           1325 S. Wabash Ave., Ste 305
                                                           Chicago, Illinois 60605
                                                           Telephone: (312) 621-8333
                                                           Fax: (312) 858-8334
